Title: John Adams to Abigail Adams, 13 April 1777
From: Adams, John
To: Adams, Abigail


     
      
       Sunday April 13. 1777
      
     
     Enclosed with this you have a Correspondence, between the two Generals, concerning the Cartell for the Exchange of Prisoners.
     Washington is in the Right, and has maintained his Argument with a Delicacy, and a Dignity, which do him much Honour.
     He has hinted, at the flagitious Conduct of the two Howes, towards their Prisoners, in so plain and clear a manner, that he cannot be misunderstood; but yet a decency and a Delicacy is preserved which is the more to be applauded, because the natural Resentment of such Atrocious Cruelties renders it very difficult to avoid a more pointed Language, in describing them. They might indeed, without much Impropriety, have been painted in crimson Colours of a deeper Die.
     If Mr. Howes Heart is not callous, what must be his Feelings, when he recollects the Starvings, the Freezings, the pestilential Diseases, with which, he coolly and deliberately destroyed the Lives of so many, unhappy Men. If his Conscience is not seared, how will he bear its Lashes when he remembers his Breach of Honour, his Breach of Faith, his offence against Humanity, and Divinity, his Neighbour and his God, if he thinks there is any such Supream Being, in impairing Health that he ought to have cherished, and in putting an End to Lives that he ought to have preserved, and in choosing the most slow, lingering and torturing Death, that he could have devised?
     I charitably suppose, however, that he would have chosen the shortest Course and would have put every Man, to the Sword or Bayonett, and thereby have put an End to their Sufferings, at once, if he could have done it without Detection. But this would have been easily proved upon him, both by his Friends and Enemies. Whereas, by Hunger, Frost and Disease, he might commit the Murders, with equal Certainty, and yet be able to deny that he had done it. He might lay it to Hurry, to Confusion, to the fault of Commissaries and other Officers. Nay might deny, that they were starved, frozen and infected.
     He was determined to put them out of the Way, and yet to deny it, to get rid of his Enemies, and yet save his Reputation.—But his Reputation is ruined forever.
     The two Brothers will be ranked by Posterity with Pizarro, with Borgia, with Alva, and with others in the Annals of Infamy, whose Memories are intituled to the Hisses and Execrations of all virtuous Men.
     These two unprincipled Men are the more detestable, because they were in the opposition at home, their Connections, Friendships and Interest lay with the opposition, to the opposition they owed their Rise, Promotion and Importance. Yet they have basely deserted their Friends and Party, and have made themselves the servile Tools of the worst of Men in the Worst of Causes.
     But what will not desperate Circumstances tempt Men to do, who are without Principle? and who have a strong aspiring Ambition, a towering Pride, and a tormenting Avarice.
     These two Howes were very poor, and they have spent the little Fortunes they had in bribery at Elections, and having obtained Seats in Parliament, and having some Reputation as brave Men, they had nothing to do but to carry their Votes and their Valour to Markett, and it is very true, they have sold them at an high Price.
     Are Titles of Honour, the Reward of Infamy? Is Gold a Compensation for Vice? Can the one or the other, give that Pleasure to the Heart, that Comfort to the Mind, which it derives from doing Good? from a Consciousness of Acting, upon upright and generous Principles, of promoting the Cause of Right, Freedom and the Happiness of Men.
     Can Wealth or Titles, soften the Pains of the Mind upon reflecting that a Man has done Evil, and endeavoured to do Evil to Millions, that he has destroyed free Governments and established Tyrannies!
     I would not be an Howe, for all the Empires of the Earth, and all the Riches, and Glories thereof.
     Who would not rather be brave, even tho unfortunate, in the Cause of Liberty? Who would not rather be Sydney, than Monk?
     However, if I am not deceived, Misfortune as well as Infamy awaits these Men. They are doomed to defeat, and Destruction. It may take Time to effect it, but it will certainly come. America is universally convinced of the Necessity of meeting them in the Field in firm Battallion—and American Fire is terrible.
    